                                                                JS-6




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



CHRISTOPHER LAWRENCE                          Case No. CV 19-1666-ODW (DFM)
JEBURK,
                                              JUDGMENT
          Petitioner,

              v.

LOUIS MILUSNIC, Warden

          Respondent.




      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
      IT IS ADJUDGED that the First Amended Petition and Second
Amended Petition are dismissed, and this action dismissed without prejudice
to Petitioner filing a separate federal civil rights action.


 Date: October 9, 2019                        ___________________________
                                              OTIS D. WRIGHT II
                                              United States District Judge
